                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 1 of 10



                        1   RUSS, AUGUST & KABAT
                            Reza Mirzaie (CA SBN 246953)
                        2   rmirzaie@raklaw.com
                            Marc A. Fenster (CA SBN 181067)
                        3   Email: mfenster@raklaw.com
                        4   Brian D. Ledahl (CA SBN 186579)
                            Email: bledahl@raklaw.com
                        5   Benjamin T. Wang (CA SBN 228712)
                            Email: bwang@raklaw.com
                        6   Kent N. Shum (CA SBN 259189)
                            kshum@raklaw.com
                        7   Jonathan Ma (CA SBN 312773)
                        8   jma@raklaw.com
                            12424 Wilshire Boulevard, 12th Floor
                        9   Los Angeles, California 90025
                            Telephone:    (310) 826-7474
                       10   Facsimile:    (310) 826-6991
                       11   Attorneys for Plaintiff
RUSS, AUGUST & KABAT




                       12   PROVEN NETWORKS, LLC

                       13
                       14
                                                       UNITED STATES DISTRICT COURT
                       15
                                                      NORTHERN DISTRICT OF CALIFORNIA
                       16
                       17   PROVEN NETWORKS, LLC,                       COMPLAINT FOR PATENT
                                                                        INFRINGEMENT
                       18                        Plaintiff,
                       19
                                                 v.
                       20
                            EXTREME NETWORKS, INC.,                     DEMAND FOR JURY TRIAL
                       21
                       22                        Defendant.
                       23
                       24
                       25
                       26
                       27
                       28


                                                                   COMPLAINT
                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 2 of 10


                                   This is an action for patent infringement arising under the Patent Laws of the United States
                        1
                        2   of America, 35 U.S.C. § 1 et seq., in which Plaintiff Proven Networks, LLC (“Plaintiff” or “Proven

                        3   Networks”) makes the following allegations against Defendant Extreme Networks, Inc.

                        4   (“Defendant”):
                        5                                           INTRODUCTION
                        6
                                   1.        This complaint arises from Defendant’s unlawful infringement of the following
                        7
                            United States patents owned by Proven Networks, each of which generally relate to data
                        8
                            networking technology: United States Patent Nos. 8,018,852 (“’852 Patent”); 8,165,024 (“’024
                        9
                       10   Patent”); and 7,877,786 (“’786 Patent”) (collectively, the “Asserted Patents”).

                       11          2.        The management and optimization of data flow in networking systems is essential
RUSS, AUGUST & KABAT




                       12   in modern society. Not only do computers, smartphones, and home automation devices operating
                       13
                            via the Internet generate data traffic, but basic technology such as voice services and file transfers
                       14
                            do as well. The enormous increase in multimedia content, such as videos, has greatly increased
                       15
                            data traffic without proportional increases in data bandwidth. One problem caused by the large
                       16
                       17   consumption of high-bandwidth multimedia content is that more important data, including

                       18   relatively low-bandwidth services such as voice services and data transfers (e.g., financial data),

                       19   can suffer due to lack of bandwidth, resulting in dropped calls and incomplete file transfers.
                       20   Optimization of data traffic in data networks has become even more important in order to navigate
                       21
                            the bandwidth limitations. A related issue concerns protecting data networks from computer
                       22
                            viruses residing on unauthorized devices by limiting access to the data network and implementing
                       23
                            a security policy on the device.
                       24
                       25          3.        Another modern trend is greater use of cloud based data services. One advantage is

                       26   that companies can reduce their capital expenses by migrating their enterprise data to these data

                       27   centers. However, data centers charge their enterprise customers by both the amount of data stored
                       28   and the amount of data accessed—where the costs vary among different data storage providers
                                                                             11
                                                                      COMPLAINT
                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 3 of 10


                            depending on bandwidth, storage demand, and even time of day. The ability to manage the storage
                        1
                        2   of data based on parameters such as data size and storage duration, is essential to manage the

                        3   associated cost.

                        4          4.      The Asserted Patents originated from telecommunications and wireless networking
                        5   research from Alcatel-Lucent. The inventors were keenly aware of the increase of high-bandwidth
                        6
                            applications such as video, especially in wireless and mobile networks, and sought to develop
                        7
                            technology to maintain acceptable performance for as many users, for as long as possible, under
                        8
                            varying and adverse data traffic conditions. The inventors also sought to protect the data network
                        9
                       10   by isolating devices connecting to the network that were not in compliance with the network’s

                       11   security policy. Further, the inventors sought to managing the costs associated with the storage
RUSS, AUGUST & KABAT




                       12   and access of such data in cloud based data services.
                       13
                                   5.      For example, the ’852 Patent teaches methods to augment routing decisions in
                       14
                            networking equipment by using techniques based on “equal cost” paths to optimize data traffic.
                       15
                            The ’024 Patent teaches the use of a “deep packet inspection” device, especially in wireless
                       16
                       17   networks, to examine the characteristics of data packets passing through the network in order to

                       18   provide classification data to the data packets for downstream application-specific processing. The

                       19   ’786 Patent teaches isolating a client device to a sub-network if it is detected to not be in
                       20   compliance with the network’s security policies.
                       21
                                                                       PARTIES
                       22
                                   6.      Plaintiff Proven Networks, LLC is a company organized under the laws of the State
                       23
                            of California. Proven Networks is the sole owner by assignment of all right, title, and interest in
                       24
                       25   each Asserted Patent.

                       26          7.      On information and belief, Defendant Extreme Networks, Inc. is a corporation

                       27   organized under the laws of the State of Delaware, with its principal place of business at 6480 Via
                       28   Del Oro, San Jose, CA 95119.
                                                                         2
                                                                     COMPLAINT
                                Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 4 of 10


                                                             JURISDICTION AND VENUE
                        1
                        2            8.     This action arises under the patent laws of the United States, Title 35 of the United

                        3   States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

                        4   1338(a).
                        5            9.     This Court has personal jurisdiction over Defendant in this action because
                        6
                            Defendant has committed acts within this District giving rise to this action, and has established
                        7
                            minimum contacts with this forum such that the exercise of jurisdiction over Defendant would not
                        8
                            offend traditional notions of fair play and substantial justice. Defendant, directly and through
                        9
                       10   subsidiaries or intermediaries, has committed and continues to commit acts of infringement in this

                       11   District by, among other things, making, using, importing, offering to sell, and selling products
RUSS, AUGUST & KABAT




                       12   that infringe the Asserted Patents.
                       13
                                     10.    Venue is proper in this District under 28 U.S.C. § 1400(b). Defendant is registered
                       14
                            to do business in California, and upon information and belief, Defendant has transacted business
                       15
                            in this District and has committed acts of direct and indirect infringement in this District by, among
                       16
                       17   other things, importing, offering to sell, and selling products that infringe the asserted patents.

                       18   Defendant has a regular and established place of business in the District, including corporate

                       19   offices at 6480 Via Del Oro, San Jose, CA 95119.1
                       20                                                COUNT I
                       21
                                                  INFRINGEMENT OF U.S. PATENT NO. 8,018,852
                       22
                                     11.    Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully
                       23
                            set forth herein.
                       24
                       25            12.    Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.

                       26   8,018,852, titled “Equal-Cost Source-Resolved Routing System and Method.” The ’852 Patent

                       27
                       28
                            1
                                See, e.g., https://www.extremenetworks.com/company/contact/.
                                                                            3
                                                                     COMPLAINT
                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 5 of 10


                            was duly and legally issued by the United States Patent and Trademark Office on September 13,
                        1
                        2   2011. A true and correct copy of the ’852 Patent is attached as Exhibit 1.

                        3          13.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or

                        4   imports certain products (“Accused Products”), such as the Extreme XOS and network devices
                        5   including Extreme XOS Operating System such as VSP 4900, X465 Series, VSP 7400, VSP 8600,
                        6
                            VSP 8400 Series, VSP 8200 Series, VSP 7200 Series, VSP 4000 Series, X670-G2 Series, X590
                        7
                            Series, X870 Series, X770 Series, X690 Series, that directly infringe, literally and/or under the
                        8
                            doctrine of equivalents, claims 1–18 of the ’852 Patent.
                        9
                       10          14.     Defendant also knowingly and intentionally induces infringement of claims 1–18

                       11   of the ’852 Patent in violation of 35 U.S.C. § 271(b). At least through the filing and service of this
RUSS, AUGUST & KABAT




                       12   Complaint, Defendant has knowledge of the ’852 Patent and the infringing nature of the Accused
                       13
                            Products. Despite this knowledge of the ’852 Patent, Defendant continues to actively encourage
                       14
                            and instruct its customers and end users (for example, through user manuals and online instruction
                       15
                            materials on their website) to use the Accused Products in ways that directly infringe the ’852
                       16
                       17   Patent. Defendant does so knowing and intending that its customers and end users will commit

                       18   these infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

                       19   Accused Products, despite its knowledge of the ’852 Patent, thereby specifically intending for and
                       20   inducing its customers to infringe the ’852 Patent through the customers’ normal and customary
                       21
                            use of the Accused Products.
                       22
                                   15.     The Accused Products satisfy all claim limitations of claims 1–18 of the ’852
                       23
                            Patent. A claim chart comparing independent claim 1 of the ’852 Patent to the representative
                       24
                       25   Accused Product, Extreme XOS, is attached as Exhibit 2.

                       26          16.     By making, using, offering for sale, selling and/or importing into the United States

                       27   the Accused Products, Defendant has injured Plaintiff and is liable for infringement of the ’852
                       28   Patent pursuant to 35 U.S.C. § 271.
                                                                          4
                                                                      COMPLAINT
                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 6 of 10


                                    17.     As a result of Defendant’s infringement of the ’852 Patent, Plaintiff is entitled to
                        1
                        2   monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no

                        3   event less than a reasonable royalty for the use made of the invention by Defendant, together with

                        4   interest and costs as fixed by the Court.
                        5           18.     Defendant’s infringing activities have injured and will continue to injure Plaintiff
                        6
                            unless and until this Court enters an injunction prohibiting further infringement of the ’852 Patent,
                        7
                            and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that
                        8
                            come within the scope of the patent claims.
                        9
                       10                                                COUNT II

                       11                         INFRINGEMENT OF U.S. PATENT NO. 8,165,024
RUSS, AUGUST & KABAT




                       12           19.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully
                       13
                            set forth herein.
                       14
                                    20.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.
                       15
                            8,165,024, titled “Use of DPI to Extract and Forward Application Characteristics.” The ’024 Patent
                       16
                       17   was duly and legally issued by the United States Patent and Trademark Office on April 24, 2012.

                       18   A true and correct copy of the ’024 Patent is attached as Exhibit 3.

                       19           21.     On information and belief, Defendant makes, uses, offers for sale, sells, and/or
                       20   imports certain products (“Accused Products”), such as Extreme Application Analytics, that
                       21
                            directly infringe, literally and/or under the doctrine of equivalents, claims 1–25 of the ’024 Patent.
                       22
                                    22.     Defendant also knowingly and intentionally induces infringement of claims 1–25
                       23
                            of the ’024 Patent in violation of 35 U.S.C. § 271(b). At least through the filing and service of this
                       24
                       25   Complaint, Defendant has knowledge of the ’024 Patent and the infringing nature of the Accused

                       26   Products. Despite this knowledge of the ’024 Patent, Defendant continues to actively encourage

                       27   and instruct its customers and end users (for example, through user manuals and online instruction
                       28   materials on its website) to use the Accused Products in ways that directly infringe the ’024 Patent.
                                                                            5
                                                                        COMPLAINT
                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 7 of 10


                            Defendant does so knowing and intending that its customers and end users will commit these
                        1
                        2   infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the

                        3   Accused Products, despite its knowledge of the ’024 Patent, thereby specifically intending for and

                        4   inducing its customers to infringe the ’024 Patent through the customers’ normal and customary
                        5   use of the Accused Products.
                        6
                                    23.     The Accused Products satisfy all claim limitations of claims 1–25 of the ’024
                        7
                            Patent. A claim chart comparing independent claim 1 of the ’024 Patent to the representative
                        8
                            Accused Product, Extreme Application Analytics, is attached as Exhibit 4.
                        9
                       10           24.     By making, using, offering for sale, selling and/or importing into the United States

                       11   the Accused Products, Defendant has injured Plaintiff and is liable for infringement of the ’024
RUSS, AUGUST & KABAT




                       12   Patent pursuant to 35 U.S.C. § 271.
                       13
                                    25.     As a result of Defendant’s infringement of the ’024 Patent, Plaintiff is entitled to
                       14
                            monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no
                       15
                            event less than a reasonable royalty for the use made of the invention by Defendant, together with
                       16
                       17   interest and costs as fixed by the Court.

                       18           26.     Defendant’s infringing activities have injured and will continue to injure Plaintiff

                       19   unless and until this Court enters an injunction prohibiting further infringement of the ’024 Patent,
                       20   and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that
                       21
                            come within the scope of the patent claims.
                       22
                                                                        COUNT III
                       23
                                                  INFRINGEMENT OF U.S. PATENT NO. 7,877,786
                       24
                       25           27.     Plaintiff realleges and incorporates by reference the foregoing paragraphs as if fully

                       26   set forth herein.

                       27           28.     Plaintiff owns by assignment all rights, title, and interest in U.S. Patent No.
                       28   7,877,786, titled “Method, Apparatus and Network Architecture for Enforcing Security Policies
                                                                            6
                                                                        COMPLAINT
                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 8 of 10


                            Using an Isolated Subnet.” The ’786 Patent was duly and legally issued by the United States Patent
                        1
                        2   and Trademark Office on January 25, 2011. A true and correct copy of the ’786 Patent is attached

                        3   as Exhibit 5.

                        4          29.      On information and belief, Defendant makes, uses, offers for sale, sells, and/or
                        5   imports certain products (“Accused Products”), such as Extreme XOS and network devices
                        6
                            including Extreme XOS Operating System such as Black Diamond Series, Summit Series, S/K
                        7
                            Series, A/B/C/ Series, VSP 4900, X465 Series, VSP 7400, VSP 8600, VSP 8400 Series, VSP 8200
                        8
                            Series, VSP 7200 Series, VSP 4000 Series, X670-G2 Series, X590 Series, X870 Series, X770
                        9
                       10   Series, X690 Series executing Extreme XOS, that directly infringe, literally and/or under the

                       11   doctrine of equivalents, claims 1–18 of the ’786 Patent.
RUSS, AUGUST & KABAT




                       12          30.      Defendant also knowingly and intentionally induces infringement of claims 1–18
                       13
                            of the ’786 Patent in violation of 35 U.S.C. § 271(b). At least through the filing and service of this
                       14
                            Complaint, Defendant has knowledge of the ’786 Patent and the infringing nature of the Accused
                       15
                            Products. Despite this knowledge of the ’786 Patent, Defendant continues to actively encourage
                       16
                       17   and instruct its customers and end users (for example, through user manuals and online instruction

                       18   materials on its website) to use the Accused Products in ways that directly infringe the ’786 Patent.

                       19   Defendant does so knowing and intending that its customers and end users will commit these
                       20   infringing acts. Defendant also continues to make, use, offer for sale, sell, and/or import the
                       21
                            Accused Products, despite its knowledge of the ’786 Patent, thereby specifically intending for and
                       22
                            inducing its customers to infringe the ’786 Patent through the customers’ normal and customary
                       23
                            use of the Accused Products.
                       24
                       25          31.      The Accused Products satisfy all claim limitations of claims 1–18 of the ’786

                       26   Patent. A claim chart comparing independent claim 1 of the ’786 Patent to the representative

                       27   Accused Product, Extreme XOS, is attached as Exhibit 6.
                       28
                                                                          7
                                                                      COMPLAINT
                              Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 9 of 10


                                    32.    By making, using, offering for sale, selling and/or importing into the United States
                        1
                        2   the Accused Products, Defendant has injured Plaintiff and is liable for infringement of the ’786

                        3   Patent pursuant to 35 U.S.C. § 271.

                        4           33.    As a result of Defendant’s infringement of the ’786 Patent, Plaintiff is entitled to
                        5   monetary damages in an amount adequate to compensate for Defendant’s infringement, but in no
                        6
                            event less than a reasonable royalty for the use made of the invention by Defendant, together with
                        7
                            interest and costs as fixed by the Court.
                        8
                                    34.    Defendant’s infringing activities have injured and will continue to injure Plaintiff
                        9
                       10   unless and until this Court enters an injunction prohibiting further infringement of the ’786 Patent,

                       11   and, specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that
RUSS, AUGUST & KABAT




                       12   come within the scope of the patent claims.
                       13
                                                                  PRAYER FOR RELIEF
                       14
                                    WHEREFORE, Plaintiff respectfully requests that this Court enter:
                       15
                                    a.     A judgment in favor of Plaintiff that Defendant has infringed, either literally and/or
                       16
                       17   under the doctrine of equivalents, the ’852 Patent, ’024 Patent, and ’786 Patent;

                       18           b.     A permanent injunction prohibiting Defendant from further acts of infringement

                       19   of ’852 Patent, ’024 Patent, and ’786 Patent;
                       20           c.     A judgment and order requiring Defendant to pay Plaintiff its damages, costs,
                       21
                            expenses, and pre-judgment and post-judgment interest for Defendant’ infringement of the ’852
                       22
                            Patent, ’024 Patent, and ’786 Patent; and
                       23
                                    d.     A judgment and order requiring Defendant to provide an accounting and to pay
                       24
                       25   supplemental damages to Plaintiff, including without limitation, pre-judgment and post-judgment

                       26   interest;

                       27           e.     A judgment and order finding that this is an exceptional case within the meaning
                       28   of 35 U.S.C. § 285 and awarding to Plaintiff its reasonable attorneys’ fees against Defendant; and
                                                                            8
                                                                        COMPLAINT
                             Case 5:20-cv-02067-LHK Document 1 Filed 03/24/20 Page 10 of 10


                                   f.        Any and all other relief as the Court may deem appropriate and just under the
                        1
                        2   circumstances.

                        3                                     DEMAND FOR JURY TRIAL

                        4          Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of
                        5   any issues so triable by right.
                        6
                        7
                        8   Dated: March 24, 2020                        Respectfully submitted,
                        9                                                /s/ Reza Mirzaie
                       10
                                                                         Reza Mirzaie (CA SBN 246953)
                       11                                                rmirzaie@raklaw.com
                                                                         Marc A. Fenster (CA SBN 181067)
RUSS, AUGUST & KABAT




                       12                                                Email: mfenster@raklaw.com
                                                                         Brian D. Ledahl (CA SBN 186579)
                       13                                                Email: bledahl@raklaw.com
                                                                         Benjamin T. Wang (CA SBN 228712)
                       14                                                Email: bwang@raklaw.com
                                                                         Kent N. Shum (CA SBN 259189)
                       15                                                kshum@raklaw.com
                                                                         Jonathan Ma (CA SBN 312773)
                       16                                                jma@raklaw.com
                                                                         RUSS AUGUST & KABAT
                       17                                                12424 Wilshire Blvd. 12th Floor
                                                                         Los Angeles, CA 90025
                       18                                                Phone: (310) 826-7474

                       19                                                Attorneys for Plaintiff Proven Networks, LLC

                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                         9
                                                                     COMPLAINT
